DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 13-20 are provisionally elected with traverse. Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 13-20 (Group I) in the reply filed on 08/23/2022 is acknowledged.
Claims 7-12 are drawn to a nonelected invention (Group II). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 13 must be introduced with “a” or “an”, as is grammatically appropriate (i.e., primary antecedent basis- a candidate profile; and a hardware processor). Subsequently must refer to the already introduced limitation by either “said” or “the” (i.e., secondary antecedent basis- said candidate profile and the candidate profile; and the hardware processor and said hardware processor).  However, there are inconsistencies with the claim recitations. For example, some limitations use “said” other time use “the” as a secondary antecedent basis. Appropriate correction is required. 
Claims 1 and 13 recite “confirming the carriage capability, determining the cargo volume.” There is insufficient antecedent basis for this limitation in the claims.
Claim 13 recites an abbreviation " a TPCI as written is not clear because it does not define such meaning. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim 15 recites “the query.” There is insufficient antecedent basis for this limitation in the claims.
The dependent claims 2-6 and 14-20 inherit the deficiency of their respective parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-6 and 13-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 
Part I.  Identify the Abstract Ideas
Independent claims 1 and 13, the claim, when “taken as a whole,” is directed to the abstract idea of receiving information includes at least a vessel draft information and a location information; calculating a Tonnes Per Centimeter Immersion (TPCI) value in response to the vessel draft information; determining the cargo type from the location information using predictive analytics; confirming the carriage capability for a grain or grain product using said predictive analytics; determining the cargo volume available for said grain or grain product from said predictive analytics; and updating classifying identified vessels suitable for grain carriage.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 13 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and mathematical calculations groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a processor, Automatic Identification System (AIS), network server, a network, and a database…… in claims 1 and 13.”
Furthermore, Examiner asserts that claim 13 also does not include limitations amounting to significantly more than the abstract idea. Although claim 13 includes one or more processor-readable storage devices, said devices including nontransitory processor instructions directing a processor to perform a method amounts to generic computing elements performing generic computing functions. 
Furthermore, receiving Automatic Identification System (AIS) information at a network server, via a network………. and updating said database. Examiner asserts computer functions are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 13 are implying that “….…updating said database by classifying identified vessels suitable for grain carriage.........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 13 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-6 and 14-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 13 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 13 include various elements that are not directed to the abstract idea. These elements include a processor, Automatic Identification System (AIS), network server, a network, and a database.
Furthermore, Examiner asserts that claim 13 also does not include limitations amounting to significantly more than the abstract idea. Although claim 13 includes one or more processor-readable storage devices, said devices including nontransitory processor instructions directing a processor to perform a method amounts to generic computing elements performing generic computing functions.
Examiner asserts that a processor, Automatic Identification System (AIS), network server, a network, and a database do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 9 and specification paras 14, 54-55, 57, 86, and 133)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a processor, a database, and a network in claims 1 and 13 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-6 and 14-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 13.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea receiving Automatic Identification System (AIS) information at a network server, said network server coupled to a network and a database; wherein said AIS information includes at least a vessel draft information and a location Information and updating said database by classifying identified vessels suitable for grain carriage are a known techniques.4 When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Borgerson et al. (US Pub. No. 2018/0060808), hereinafter Borgerson et al., Fig. 1 and 6 and [0274] demonstrate that it is well-understood, routine and conventional a processor, Automatic Identification System (AIS), network server, a network, and a database. Moreover, Miller et al. (US Pub. No. 2019/0172010), hereinafter Miller et al., Fig. 1 and 6 and [0049] demonstrate that it is well-understood, routine and conventional a processor, network server, a network, and a database. Further, as evinced by Yoo et al. (KR 2018-0077572 A), hereinafter Yoo et al., Fig. 1 and abstract demonstrate that it is well-understood, routine and conventional a processor, Automatic Identification System (AIS), network server, a network, and a database. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Borgerson et al. (US Pub. No. 2018/0060808), in view of Yoo et al. (KR 2018-0077572 A), and further in view of Miller et al. (US Pub. No. 2019/0172010). 
Regarding claim 1, Borgerson discloses a method for cargo volume analysis to optimize grain transport comprising:
(a) receiving Automatic Identification System (AIS) information at a network server, said network server coupled to a network and a database; wherein said AIS information includes at least a vessel draft information and a location information (see Borgerson, referring to Fig. 1 shows a network server, said network server coupled to a network and a database; and paras [0300]-[0303] receiving, at a server, vessel position information for a vessel, vessel identification and characteristic information for the vessel and port data associated with a port, to yield first combined data (1302). The vessel position information for the vessel is determined from at least one of an automatic identification system (AIS) message (or any other message) from the vessel. The vessel draft restrictions);
(c) determining the cargo type from the location information using predictive analytics (see Borgerson, para [0008], wherein ship positions are integrated with other data, such as vessel, port characteristics (berths, depth, location, cargo type, or any physical characteristic of the port); and para [0109], wherein analytics can be used to assess when a likely loaded ("laden") vessel would be able to reach a discharge port, unload its cargo, and return to a certain port or ocean basin in X days (based on average speed and historic routes of individual vessels);
(d) (suggesting) the carriage capability for a grain or grain product using said predictive analytics (see Borgerson, para [0057], wherein the global picture can also enable the forecast of shipping rates for ships or vehicles, and suggest what contracts a vehicle or vessel should accept based on projected future earnings or efficiency of the next or one or more future shipping contracts. Unique ship identifiers, such as MMSI numbers and IMO numbers, allow for integrating, aggregating, and filtering data by vessel location, vessel type, vessel cargo capacity, vessel tonnage, cargo type, likely amount of cargo, and likely loaded/empty status; and para [0044], wherein these trends can extend into the land component of a commodity such as corn where seeding, harvesting, storing, shipping via truck or train to a ship can all be analyzed as well to evaluate, predict, infer and guide the movement of commodities);
(e) determining the cargo volume available for said grain or grain product from said predictive analytics (see Borgerson, para [0293], wherein analyzed by the system in order to predict commodity movement, volume of crop harvests, type of crop, through the entire infrastructure or to infer certain characteristics associated with that particular commodity; para [0154], wherein the entire world fleet for a commodity is represented in terms of volume of global supply and expected time to reach port; and para [0044], wherein these trends can extend into the land component of a commodity such as corn where seeding, harvesting, storing, shipping via truck or train to a ship can all be analyzed as well to evaluate, predict, infer and guide the movement of commodities); and
(f) updating said database by classifying identified vessels suitable for grain carriage (see Borgerson, para [0166], wherein generate updated spreadsheets over time as new AIS data is gathered; para [0042], wherein a computer component configured to aggregate individual vessel data into categories such as vessel type, cargo capacity, and loaded/empty status, means to categorize global cargo flows by commodity type and subtypes; and para [0044], wherein these trends can extend into the land component of a commodity such as corn where seeding, harvesting, storing, shipping via truck or train to a ship can all be analyzed as well to evaluate, predict, infer and guide the movement of commodities).
Borgerson et al. fails to explicitly disclose calculating a Tonnes Per Centimeter Immersion (TPCI) value in response to the vessel draft information.
Analogous art Yoo discloses calculating a Tonnes Per Centimeter Immersion (TPCI) value in response to the vessel draft information (see Yoo, page 4, wherein the estimating unit 22 reflects the number of tonnage DWT, Td (design draft), Ta (mean draft) and TPC (ton per centimeter immersion) of the tanker determined by the decision unit 21 in the following equation And estimates the amount of stored oil. Since DWT is the tonnage when the crude oil is full, the amount of crude oil stored in the remainder after subtracting the present draft from the full state draft can be obtained from Equation (1));
Analogous art receiving Automatic Identification System (AIS) information at a network server, said network server coupled to a network and a database; wherein said AIS information includes at least a vessel draft information and a location information (see Yoo, abstract and Fig. 1 shows a ship sailing information DB storing sailing information on a ship received from an AIS; and page 4, wherein the determining unit 21 determines the average draft by averaging the actual drafts of the idle vessel candidate vessels during the idle period. The travel distance is calculated using the ship's location information (latitude and longitude);

    PNG
    media_image1.png
    206
    304
    media_image1.png
    Greyscale
);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Borgerson, regarding the System for Generating Commodity Flow Information, to have included calculating a Tonnes Per Centimeter Immersion (TPCI) value in response to the vessel draft information because it would have improved by identifying which transportation modes pipelines, trucking rail, maritime, and air have available capacity and which transportation modes suffer from temporary disruption. Borgerson discloses contracts a vehicle or vessel should accept based on projected future earnings or efficiency of the next or one or more future shipping contracts. Unique ship identifiers, such as MMSI numbers and IMO numbers, allow for integrating, aggregating, and filtering data by vessel location, vessel type, vessel cargo capacity. Using the method for estimating ship status of Yoo would measure the weight of the cargo on a vessel with respect to the draft information that is continuously collected by the server.
Borgerson et al. fails to explicitly disclose confirming the carriage capability.
Analogous art Miller discloses confirming the carriage capability (see Miller, abstract, wherein confirming the details between the one or more of the available freight loads and one or more of the freight capacity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Borgerson, regarding the System for Generating Commodity Flow Information, to have included confirming the carriage capability because it would have improved by identifying which transportation modes pipelines, trucking rail, maritime, and air have available capacity and which transportation modes suffer from temporary disruption. Borgerson discloses contracts a vehicle or vessel should accept based on projected future earnings or efficiency of the next or one or more future shipping contracts. Unique ship identifiers, such as MMSI numbers and IMO numbers, allow for integrating, aggregating, and filtering data by vessel location, vessel type, vessel cargo capacity. Using the Freight Shipment Booking System of Miller would provide the capability to view matches between available capacity and loads, negotiate loads and capacity.
Regarding claim 2, Borgerson discloses the method of claim 1 wherein said predictive analytics includes applying association rules to an historical dataset to identify at least one or a plurality of vessels available for grain carriage having either a draught loading capacity or draught discharging capacity greater than or equal to the volume of said grain or grain product to be transported (see Borgerson, para [0057], wherein rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods to integrate (i) data on vessel location for many or substantially all vessels in the world fleet, and (ii) data on vessel type; para [0044] the time history of ship movements and cargo information (including likely cargo information) is useful to create a record of commodity flows, allowing for statistical trend analysis. These trends can extend into the land component of a commodity such as corn where seeding, harvesting, storing, shipping via truck or train to a ship can all be analyzed as well to evaluate, predict, infer and guide the movement of commodities; and abstract, wherein the method includes inferring, based on the first combined data, a loaded/empty status of a vessel or a cargo).
Regarding claim 13, Borgerson discloses one or more processor-readable storage devices, said devices including non- transitory processor instructions directing a processor to perform a method comprising:
(a) receiving AIS information wherein said AIS information includes at least a vessel draft information and a location information, as set forth above with claim 1;
(b) calculating a TPCI in response to the vessel draft information, as set forth above with claim 1; 
(c) determining cargo type from the location information using predictive analytics, as set forth above with claim 1;
(d) confirming a grain or grain product using predictive analytics, as set forth above with claim 1;
(e) determining the cargo volume available for said grain or grain product from said predictive analytics, as set forth above with claim 1;
(f) confirming carriage capability for a grain or grain product using predictive analytics, as set forth above with claim 1;
(g) determining the cargo volume available for said grain or grain product from said predictive analytics; and
(h) updating said network by classifying vessels suitable for grain carriage in said database, as set forth above with claim 1.
Regarding claim 14, Borgerson discloses the method of claim 13 wherein the association rules are determined in response to historic cargo information (see Borgerson, para [0057], wherein rules-based logic, Bayesian logic, neural networks, learning algorithms, or other mathematical methods to integrate (i) data on vessel location for many or substantially all vessels in the world fleet, and (ii) data on vessel type. By historic data (e.g., scheduled shipping) or additional contextual or inferential data (e.g., season, port, type of ship, market conditions etc.)).
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Borgerson et al. (US Pub. No. 2018/0060808), in view of Yoo et al. (KR 2018-0077572 A), and further in view of Miller et al. (US Pub. No. 2019/0172010), and further in view of Alexandre Borges Santos et al. "Exploring strategic characteristics of intermodal grain terminals: Empirical evidence from Brazil," Journal of Transport Geography 66 (2018) 259–267.
Regarding claim 3, Borgerson discloses the method of claim 2 wherein said association rules include information about available shipping ports and identifying at least one berth with the capacity for performing a shipment operation selected from a loading operation, discharging operation, another operation, or combination of said operations; wherein said berth meets at least one of said threshold draught loading capacity or draught discharging capacity (see Borgerson, para [0042], wherein amount of cargo with rules-based logic ( e.g., particular ports are points of transfer for specific cargo, time a ship is located at a port of call as an indicator of whether there was time to fully or partially load a ship); and para [0058], wherein for ports, likely loaded/empty status can be determined by matching vessel location data with port location data over time. If a cargo vessel spends more than X number of hours at a certain loading-berth, then the rules-based logic designates that vessel as "loaded" when it departs that loading berth. The system can also infer or predict if it is partially loaded, such as 80% capacity based on cargo and how much time the ship was at the berth, and/or other factors. If a cargo vessel spends more than X number of hours at a certain off-loading-berth, then the rules-based logic designates that vessel as "empty" when it departs that off-loading-berth).
Borgerson et al., Yoo et al., and Miller et al. combined fail to explicitly disclose having terminals with grain handling capability.
Analogous art Santos discloses having terminals with grain handling capability (see Santos, abstract, wherein two central areas in the field of business management from the perspective of grain terminal operators. A framework of analysis based on robust operations and strategic management literature is built to identify the strategic pattern of 24 intermodal grain terminals spread throughout the five Brazilian regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Borgerson, regarding the System for Generating Commodity Flow Information, to have included having terminals with grain handling capability because it would have improved by identifying which transportation modes pipelines, trucking rail, maritime, and air have available capacity and which transportation modes suffer from temporary disruption. Borgerson discloses contracts a vehicle or vessel should accept based on projected future earnings or efficiency of the next or one or more future shipping contracts. Unique ship identifiers, such as MMSI numbers and IMO numbers, allow for integrating, aggregating, and filtering data by vessel location, vessel type, vessel cargo capacity. Using the Exploring strategic characteristics of intermodal grain terminals of Santos would improve the efficiency and effectiveness of the transshipment process.
Claims 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Borgerson et al. (US Pub. No. 2018/0060808), in view of Yoo et al. (KR 2018-0077572 A), and further in view of Miller et al. (US Pub. No. 2019/0172010), and further in view of V.D. Wickizer et al. "Shipping And Freight Rates in the Overseas Grain Trade," Wheat Studies of the Food Research Institute, Vol. XV, No.2, October 1938.
Regarding claim 15, Borgerson discloses the method of claim 14 wherein the step of responding to the query includes a response with a grain or grain product information; wherein said grain or grain product information includes the type of said grain or grain product, volume or draft displacement of said grain, and the type of shipment operation (see Borgerson, para [0265], wherein cargo contents, load status, commodity flow patterns, historical vessel location data, port characteristics, vessel characteristics can also be retrieved from ancillary databases 109 or vessel databases 110); para [0044], wherein these trends can extend into the land component of a commodity such as corn where seeding, harvesting, storing, shipping via truck or train to a ship can all be analyzed as well to evaluate, predict, infer and guide the movement of commodities; para [0133], wherein identifying which transportation modes pipelines, trucking rail, maritime, and air have available capacity and which transportation modes suffer from temporary disruption; and  para [0302], wherein the port data associated with the port can include at least one of an operational status of the port, a position of the port, a capacity of the port, a size of the port, a number and location of berths within a port, draft restrictions at the port, cargos handled by the port, and cargos handled by the berths within the port).
Borgerson et al., Yoo et al., and Miller et al. combined fail to explicitly disclose wherein said grain or grain product information includes the type of said grain or grain product, volume or draft displacement of said grain.
Analogous art Wickizer discloses wherein said grain or grain product information includes the type of said grain or grain product, volume of said grain (see Wickizer, abstract, wherein 

    PNG
    media_image2.png
    213
    406
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Borgerson, regarding the System for Generating Commodity Flow Information, to have included the type of said grain or grain product, volume of said grain because it would have improved by identifying which transportation modes pipelines, trucking rail, maritime, and air have available capacity and which transportation modes suffer from temporary disruption. Borgerson discloses contracts a vehicle or vessel should accept based on projected future earnings or efficiency of the next or one or more future shipping contracts. Unique ship identifiers, such as MMSI numbers and IMO numbers, allow for integrating, aggregating, and filtering data by vessel location, vessel type, vessel cargo capacity. Using the Shipping And Freight Rates in the Overseas Grain Trade of Wickizer would improve the efficiency and effectiveness of the transshipment process.
Regarding claim 16, Borgerson discloses the method of claim 15 wherein the association rules; and wherein said response to said query identifies a port, a terminal and a berth location that will be available to perform said shipment operation (see Borgerson, paras [0053], [0057], & [0263], wherein valuable for financial transactions such as trading referring to Fig. 4 depicts a method for generating trade and shipping activity reports (400). Data is received providing vessel locations of a global fleet of vessels ( 402); paras [0050], [0059], & [0066] Vessel data, cargo data, and port data 306 such as Lloyd's Register-Fairplay ship information, Lloyd's MIU ship information. an LNG loading-berth in Qatar, the rules-based logic designates that LNG vessel as "loaded" when it departs that loading-berth).
Borgerson et al., Yoo et al., and Miller et al. combined fail to explicitly disclose information about the most frequent transactions and generates the most likely transactions.
Analogous art Wickizer discloses information about the most frequent transactions and generates the most likely transactions (see Wickizer, page 73, wherein from the business of operating ships, has characteristic cycles which differ frequently from both business in general and the shipping cycle; and page 82, wherein for sales of grain in process of shipping or afloat; for such transactions there are used also such conditions as "prompt shipment," "shipping-shipped," or afloat, or even the name of a specific vessel may be a part of the contract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Borgerson, regarding the System for Generating Commodity Flow Information, to have included information about the most frequent transactions and generates the most likely transactions because it would have improved by identifying which transportation modes pipelines, trucking rail, maritime, and air have available capacity and which transportation modes suffer from temporary disruption. Borgerson discloses contracts a vehicle or vessel should accept based on projected future earnings or efficiency of the next or one or more future shipping contracts. Unique ship identifiers, such as MMSI numbers and IMO numbers, allow for integrating, aggregating, and filtering data by vessel location, vessel type, vessel cargo capacity. Using the Shipping And Freight Rates in the Overseas Grain Trade of Wickizer would improve the efficiency and effectiveness of the transshipment process. 
Allowable Subject Matter
Regarding claims 4-6 and 17-20 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 and 35 USC 112(b) rejections.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2016/0196527; US Pub No. 2015/0161697; US Pub No. 2019/0049172; US Pub No. 2020/0167724; US Pub No. 2005/0193937; US Pub No. 2014/0344000; and Gregory Hibbert and David O’Brien (Berth to berth voyage schedule optimization – a Torres Strait case study, Australasian Coasts & Ports 2019 Conference – Hobart, 10-13 September 2019)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        09/10/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 9 and specification paras 14, 54-55, 57, 86, and 133). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        4 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))